--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This MEMBERSHIP INTEREST PURCHASE AGREEMENT dated as of March 7, 2014 (this
“Agreement”), by and between Pacific Energy Development Corp., a Nevada
corporation (the “Seller”), and RJ Resources Corp., a Delaware corporation (the
“Buyer”).
 
W I T N E S S E T H :
 
WHEREAS, PEDEVCO Corp. (“PEDEVCO”) is the owner of all of the issued and
outstanding capital stock of the Seller;
 
WHEREAS, PEDEVCO is party to that certain Note Purchase Agreement dated as of
the date hereof (as amended, amended and restated, supplemented, or otherwise
modified from time to time, the “Purchase Agreement”) by and between PEDEVCO,
the Buyer and the other investors party thereto (collectively, the “Investors”)
and BAM Administrative Services LLC, as agent for the Investors, pursuant to
which the Investors agreed to extend loans to PEDEVCO in the principal amount of
up to $50,000,000 (the “Loans”);
 
WHEREAS, in order to induce the Buyer to enter into the Purchase Agreement and
to extend a portion of the Loans to PEDEVCO pursuant to the Purchase Agreement,
and in consideration thereof, the Seller has agreed to execute and deliver this
Agreement;
 
WHEREAS, the aforesaid Loans will be beneficial to the Seller inasmuch as the
proceeds of the Loans to PEDEVCO will directly benefit the Seller;
 
WHEREAS, the Seller is the sole member of PEDCO MSL Merger Sub LLC, LLC, a
Nevada limited liability company (“Merger Sub”), and has agreed to convey to the
Buyer fifty percent (50%) of the limited liability company interests issued by
Merger Sub (the “Purchased Units”) upon the terms and subject to the conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto do hereby agree as follows:
 
1.   Purchase and Sale.
 
1.1.        Purchase and Sale of Purchased Units.  Subject to the terms and
conditions set forth in this Agreement and in reliance upon the representations,
warranties, covenants and conditions herein contained, on the Closing Date
(as hereinafter defined in Section 7), the Seller shall sell, convey, assign,
transfer and deliver to the Buyer and the Buyer shall purchase, the Purchased
Units, free and clear of any and all liens, adverse claims, options, security
interests, restrictions, pledges, mortgages, charges, encumbrances and third
party rights of any kind or nature whatsoever, whether arising by Contract,
operation of law or otherwise (collectively, “Liens”).  For purposes of this
Agreement, (a) “Contracts”, when described as being those of or applicable to
any Person, shall mean any and all contracts, agreements, commitments,
arrangements or other undertakings, whether formal or informal, written or oral,
including any amendment and other modifications thereto, to which such Person is
a party or by which such Person or its properties or assets is subject or bound,
and (b) “Person” shall mean any individual, sole proprietorship, joint venture,
partnership, corporation, limited liability company, association, joint stock
company, unincorporated organization, cooperative, trust, estate, government
entity or authority (including any branch, subdivision or agency thereof),
administrative or regulatory authority, or any other entity of any kind or
nature whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
2.   Consideration.  The extension by the Buyer of a portion of the Loans to
PEDEVCO pursuant to the Purchase Agreement shall be deemed to be consideration
for the sale, transfer, conveyance and delivery of the Purchased Units by the
Seller to the Buyer.
 
3.   Representations and Warranties of the Seller.  The Seller represents and
warrants to the Buyer as follows:
 
3.1.    Organization, Standing and Power.
 
  (a)    The Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  The Seller has the
requisite corporate power and authority to own and operate its properties and to
execute and deliver, and perform its obligations under, this Agreement and each
of the other Transaction Documents to which the Seller is (or is to be) a
party.  For purposes of this Agreement, “Transaction Documents” shall mean (i)
this Agreement, (ii) the operating agreement of Merger Sub and (iii) all other
documents, instruments and certificates delivered pursuant hereto or thereto or
in connection herewith or therewith.
 
  (b)    Merger Sub is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Nevada.
 
3.2.    Authority; Binding Agreement.  The execution and delivery by the Seller
of this Agreement and each of the other Transaction Documents to which the
Seller is (or is to be) a party, the performance by the Seller of its
obligations hereunder and thereunder have been duly and validly authorized by
all necessary action on the part of the Seller and the Seller has all necessary
power and authority with respect thereto.  Each of the Transaction Documents to
which the Seller is (or is to be) a party will be when executed and delivered by
the Seller the legal, valid and binding obligations of the Seller, enforceable
against the Seller in accordance with their respective terms, except as the same
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting the rights of creditors generally and subject to the rules of law
governing (and all limitations on) specific performance, injunctive relief, and
other equitable remedies (collectively, “Enforceability Exceptions”).
 
3.3.    Noncontravention.  Neither the execution and delivery by the Seller of
the Transaction Documents to which the Seller is (or is to be) a party, nor the
performance by the Seller of its obligations thereunder will (nor with the
giving of notice or the lapse of time or both would) (a) conflict with or result
in a breach of any provision of (i) any Contract to which the Seller or Merger
Sub is a party or bound or any other obligation of the Seller or Merger Sub to
any Person, or (ii) the certificate of incorporation, by-laws or other
organizational documents of the Seller or Merger Sub, in each case as amended to
date, (b) obligate the Seller, Merger Sub or the Buyer to pay any compensation
to any Person, (c) result in the creation or imposition, or permit the
enforcement, of any Lien upon the Purchased Units or any assets of Merger Sub,
or (d) constitute a violation of any Legal Requirement (as defined below)
applicable to the Seller or Merger Sub, except in the case of clauses (a)(i) and
(d), for such conflicts, breaches and violations as would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the Seller or PED  MSL or impair the ability of the Seller to perform its
obligations as set out in the Transaction Documents to which it is (or is to be)
a party.  For purposes of this Agreement, (a) “Legal Requirements” shall mean
any and all laws (statutory, judicial or otherwise), ordinances, regulations,
judgments, orders, directives, injunctions, writs, decrees or awards of, and any
Contracts with, any Governmental Authority (as defined in Section 3.4) and (b)
“Affiliate” of any Person means any Person which, directly or indirectly
controls or is controlled by that Person, or is under common control with that
Person, and “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly of the power to direct
or cause the direction of the management and policies of such Person, whether
through ownership of voting securities or by contract or otherwise.
 
 
2

--------------------------------------------------------------------------------

 
3.4.    Consents.  No consent, approval, waiver, notice, order, or authorization
of, or registration, qualification, designation, declaration, recording or
filing with, any federal, state, local, municipal or foreign governmental
authority, quasi-governmental authority (including any trademark registry or
office or other governmental agency, commission, public authority, branch,
department or official, and any court or other tribunal) or body exercising, or
entitled to exercise, any governmentally derived administrative, executive,
judicial, legislative, police, regulatory or taxing authority, or any
self-regulatory organization, administrative or regulatory agency, commission,
tribunal or authority (each, a “Governmental Authority”) or any other Person is
required in connection with the execution and delivery by the Seller of the
Transaction Documents to which the Seller is (or is to be) a party, the
performance by the Seller of its obligations thereunder or the consummation by
the Seller of the transactions contemplated thereby (including the sale by the
Seller of the Purchased Units).
 
3.5.    No Actions.  No claim, action, suit, arbitration, inquiry, litigation or
investigation or other proceeding is pending or, to the Seller’s knowledge,
threatened against the Seller or Merger Sub (a) which questions the validity of
the Transaction Documents to which the Seller is (or is to be) a party or the
right of the Seller to enter into any Transaction Document to which it is (or is
to be) a party or to perform its obligations thereunder, or (b) which would,
either individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Seller or Merger Sub or impair the ability of the
Seller to perform its obligations under any of the Transaction Documents to
which the Seller is (or is to be) a party.  Neither the Seller nor Merger Sub is
a party to or subject to any writ, order, decree, injunction or judgment of any
Governmental Authority that would materially adversely affect the Seller or
Merger Sub or the performance by the Seller of its obligations under any of the
Transaction Documents to which it is (or is to be) a party.  There is no action
or proceeding pending or contemplated to dissolve the Seller or Merger
Sub.  Neither the Seller nor Merger Sub is insolvent or otherwise unable to pay
its debts as they fall due and no proceedings against the Seller or Merger Sub
are pending or, to the best knowledge of the Seller, contemplated under
applicable bankruptcy, insolvency, reorganization and moratorium laws and
principles of equity, affecting enforcement of creditors rights generally.
 
 
3

--------------------------------------------------------------------------------

 
3.6.    Merger Sub.  The Purchased Units (a) have been duly and validly issued
to the Seller and are fully paid and nonassessable and (b) are legally and
beneficially owned by the Seller, free and clear of all Liens.  The Seller is
the sole member of Merger Sub and has the right to transfer legal and beneficial
title to the Purchased Units.  There there are no options, warrants or other
rights (including conversion or preemptive rights) or Contracts of any character
relating to the Purchased Units or obligating Merger Sub to issue or sell any
additional units of or other equity interests in Merger Sub.  Except for the
transactions contemplated by this Agreement, there are no outstanding Contracts
of the Seller or Merger Sub to (a) repurchase, redeem or otherwise reacquire any
units of or other equity interests in Merger Sub (or any interest therein), (b)
issue or distribute to any Person (as defined below) any units of or other
equity interests in Merger Sub or (c) issue or distribute to any Person any
evidences of indebtedness, cash or other assets of Merger Sub or to create any
Liens on the assets of Merger Sub.  Neither the Seller nor Merger Sub is a party
or subject to any agreements or understandings of any kind, and there are no
agreements or understandings of any kind between any Persons, which affect or
relate to the acquisition, disposition or voting or giving of written consents
with respect to any units of or other equity interests in Merger Sub
Company.  The operating agreement of Merger Sub is the only constitutional
document in force in relation to Merger Sub and there are no other documents or
agreements that will bind the Buyer in its capacity as member of Merger Sub or
which contain rights, restrictions or obligations with respect to the equity or
debt capital of Merger Sub.
 
3.7.    Brokerage.  No investment banker, broker, finder or other intermediary
was engaged by or dealt with the Seller in connection with any of the
transactions contemplated by this Agreement that would impose a cost or
liability on or have an adverse effect on Merger Sub or the Buyer.
 
3.8.    Compliance with Laws.  Each of the Seller and Merger Sub is in
compliance with applicable Legal Requirements, except for such non-compliance as
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Seller or Merger Sub or impair the ability of the
Seller to perform its obligations as set out in the Transaction Documents to
which it is a party, and has not received any allegation to the contrary.
 
4.      Representation and Warranty of the Buyer.  The Buyer represents and
warrants to the Seller that the Buyer understands that the Purchased Units have
not been registered under the Securities Act of 1933, as amended (the “Act”),
and that the Purchased Units may not be sold, transferred or otherwise disposed
of, without registration under the Act and any other applicable state securities
laws (“Other Securities Laws”), or pursuant to an exemption therefrom.  The
Buyer is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Act.  The Buyer has substantial experience in
evaluating investments such as the Purchased Units and is capable of evaluating
the merits and risks of an investment in the Purchased Units.  The Buyer is
acquiring the Purchased Units for its own account for investment and not with a
view to the resale or distribution of any part thereof within the meaning of the
Act or any Other Securities Laws.
 
5.   Indemnification by the Seller.  From and after the date hereof, the Seller
shall indemnify and defend and hold harmless the Buyer, its Affiliates and their
respective officers, directors, shareholders, members, employees, advisors,
agents and controlling persons (the “Buyer Indemnified Parties”) from and
against any and all losses, obligations, deficiencies, liabilities, claims
(whether actual or threatened), damages, costs and expenses (including, without
limitation, the amount of any settlement entered into pursuant hereto, and all
reasonable legal fees and other expenses incurred in connection with the
investigation, prosecution or defense of any matter indemnified pursuant hereto)
(“Losses”) which the Buyer Indemnified Parties may sustain, suffer or incur and
which arise out of, are caused by, relate to, or result or occur from or in
connection with (a) any breach of or inaccuracy in any representation or
warranty made by the Seller in any Transaction Document to which the Seller is a
party, (b) any breach or default in performance by the Seller of any covenant or
agreement of the Seller in any Transaction Document to which the Seller is a
party or (c) any matter, fact, act, omission or circumstance associated with the
Purchased Units arisig prior to the Closing.
 
 
4

--------------------------------------------------------------------------------

 
6.   Cooperation/Further Assurances.  From and after the date hereof, each of
the parties hereto hereby agrees:  (a) to fully cooperate with the other party
hereto in preparing and filing any notices, applications, reports and other
instruments and documents and (b) to execute, acknowledge, deliver, file and/or
record, or cause such other parties to the extent permitted by law to execute,
acknowledge, deliver, file and/or record such other documents, which may be
required by this Agreement or which are desirable in the reasonable opinion of
any of the parties hereto, or their respective legal counsel, to consummate the
transactions contemplated by this Agreement.
 
7.   The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at 10:00 A.M. (New York time) at the
offices of Blank Rome LLP, 405 Lexington Avenue, New York, New York on the date
hereof, or at such other time, place and date as the Buyer and the Seller shall
mutually agree in writing.  The date upon which the Closing occurs is referred
to herein as the “Closing Date”.
 
7.1.    Conditions Precedent.  The obligation of the Buyer to consummate the
transactions contemplated hereby is subject to the satisfaction or waiver by the
Buyer, on or before the Closing, of the following conditions precedent:
 
  (a)    No preliminary or permanent injunction or other order shall have been
issued by any court or by any governmental or regulatory agency, body or
authority and remain in effect at the Closing Date which prohibits, and no
preliminary or permanent injunction or other order shall be pending or
threatened which would prohibit, the consummation of the transactions
contemplated by the Transaction Documents or which has or would have the effect
of making the transactions contemplated by the Transaction Documents illegal
(each party agreeing to use its commercially reasonable efforts to have any such
issued injunction or order lifted).
 
  (b)    No statute, rule, regulation, executive order, decree or order of any
kind shall have been enacted, entered, promulgated or enforced by any
Governmental Authority which prohibits the consummation of the transactions
contemplated by the Transaction Documents or has the effect of making the
transactions contemplated by the Transaction Documents illegal.
 
 
5

--------------------------------------------------------------------------------

 
  (c)    All representations and warranties of the Seller contained herein shall
be true and correct as of the Closing Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct as of such other date.
 
  (d)    The Seller shall have performed in all material respects all
obligations and agreements, and complied in all material respects with all
covenants and conditions, contained in this Agreement to be performed or
complied with prior to the Closing Date.
 
  (e)    All consents, approvals and other actions by, all notices to any Person
and all notices and filings with all Governmental Authorities that are required
to have been obtained, taken or made to consummate the transactions contemplated
by this Agreement shall have been obtained, undertaken or made, except for such
consents, approvals, notices and filings, the failure to obtain which would not
have a material adverse effect on Merger Sub after giving effect to the
transactions contemplated hereby.
 
  (f)    The Seller shall have delivered or cause to be delivered to the Buyer a
certificate representing the Purchased Units.
 
  (g)    The merger of Pacific Energy Development MSL, LLC with and into Merger
Sub shall have been consummated and Merger Sub renamed Pacific Energy
Development MSL, LLC on terms and conditions reasonably acceptable to the Buyer.
 
  (h)    The Buyer shall have received such other documents as may be required
by this Agreement and as the Buyer or its counsel may reasonably request in
order to document and carry out the transactions contemplated by this Agreement.
 
8.   General Provisions.
 
8.1.    Fees and Expenses.  The Seller shall pay the costs, fees and expenses of
the Buyer incurred in connection with the transactions contemplated by this
Agreement.  In addition, the Seller shall pay all reasonable fees and expenses
incurred by the Buyer in connection with the administration and enforcement of
this Agreement, including, without limitation, all reasonable attorneys’ fees
and expenses.
 
8.2.    Publicity.  The Seller agrees that it will not disclose, and will not
include in any public announcement, the names of the Buyer without the consent
of the Buyer, which consent shall not be unreasonably withheld or delayed, or
unless and until such disclosure is required by law, rule or applicable
regulation and then only to the extent of such requirement, provided that the
Buyer acknowledges that PEDEVCO may be required to file a Form 8-K following the
Closing and that the Form 8-K rules require the disclosure of the Buyer’s name
in such Form 8-K.
 
8.3.    Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a Business Day during normal business
hours where such notice is to be received), or the first Business Day following
such delivery (if delivered other than on a Business Day during normal business
hours where such notice is to be received) or (b) on the second Business Day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  For purposes of this Agreement, “Business Day” shall mean
any day banking transactions can be conducted in New York City, New York and
does not include any day which is a federal or state holiday in such
location.The addresses for such communications shall be:
 
 
6

--------------------------------------------------------------------------------

 
 
If to the Seller:
Pacific Energy Development Corp.
4125 Blackhawk Plaza Circle, Suite 201
Danville, California  94506
Tel:  (855) 733-3826
Fax:  (925) 403-0703
Attention:  General Counsel and Chief Financial Officer
   
with copies to:
The Loev Law Firm, PC
6300 West Loop South; Suite 280
Bellaire, Texas 77401
Tel:  (713) 524-4110
Fax:  (713) 524-4122
Attention:  David M. Loev
   
If to the Buyer:
RJ Resources Corp.
152 West 57th Street, 4th Floor
New York, NY 10019
Tel:  (212) 582-2222
Fax:  (212) 582-2424
Attention:  David Steinberg
   
with copies to:
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.



8.4.    Amendment.  This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.
 
8.5.    Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
 
 
7

--------------------------------------------------------------------------------

 
8.6.    Entire Agreement.  This Agreement and the agreements referred to herein
constitute the entire agreement, and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof.
 
8.7.    No Assignment.  This Agreement shall not be assigned by any party
hereto, whether by operation of law or otherwise, and any such assignment shall
be null and void, unless the non-assigning party consents to such assignment in
writing; provided that the Buyer may, without the consent of the Seller assign
this Agreement to an Affiliate of the Buyer.
 
8.8.    Headings.  Headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
8.9.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
8.10.  Specific Performance; Consent to Jurisdiction; Venue.
 
  (a)    The Seller and the Buyer acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
  (b)       The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Seller and the Buyer consent
to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 8.10(b) shall
affect or limit any right to serve process in any other manner permitted by
law.  The parties hereby waive all rights to a trial by jury.
 
8.11.  Gender and Number.  Where appropriate, the masculine gender shall be
deemed to include the feminine, the feminine gender shall be deemed to include
the masculine, the singular number shall be deemed to include the plural, and
the plural number shall be deemed to include the singular.
 
 
8

--------------------------------------------------------------------------------

 
8.12.  Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.  Telefacsimile
transmissions of any executed original document and/or retransmission of any
executed telefacsimile transmission shall be deemed to be the same as the
delivery of an executed original.  At the request of any party hereto, the other
parties hereto shall confirm telefacsimile transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties.
 
-Signature Page Follows-
 
 
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
 

 
PACIFIC ENERGY DEVELOPMENT CORP.
         
By:  /s/ Frank C. Ingriselli
 
Name: Frank C. Ingriselli
 
Title: President and CEO
     
RJ RESOURCES CORP.
         
By:  /s/ David Steinberg
 
David Steinberg
 
Authorized Signatory

 
 
 
 
10

--------------------------------------------------------------------------------

 